Citation Nr: 1329267	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-37 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 1998 to 
June 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, denied service connection 
for bilateral hearing loss, left shoulder and left knee 
disorders.  The Veteran timely appealed those issues.

This case was last before the Board in November 2011, at 
which time it was remanded for further development to 
include obtaining VA treatment records from the Tuscaloosa 
and Birmingham VA Medical Centers.  That development having 
been completed, the case has been returned to the Board for 
further appellate review at this time.  


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that had its 
clinical onset in service and is not otherwise related to 
active duty.  

2.  The Veteran has residuals of a left knee strain that had 
its onset in service.

3.  Chronic left shoulder disability did not have its 
clinical onset in service and is not otherwise related to 
active duty.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  Chronic residuals of a left knee strain were incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.303 (2013).

3.  Chronic left shoulder disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2013).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the notice 
requirements of the VCAA apply to all elements of a service-
connection claim, including the degree of disability and the 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  VCAA notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, 
such error may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the claim of service connection for a left 
knee disorder, as this allows service connection for 
residuals of a left knee strain, the Board finds that 
further discussion with regards to VCAA compliance is not 
necessary at this time.  This decision is fully favorable 
with respect to the benefit sought as to that issue.

Turning to the claims of service connection for bilateral 
hearing loss and left shoulder disability, the Veteran was 
sent a letter in June 2005 that provided information as to 
what evidence was required to substantiate that claim and of 
the division of responsibilities between VA and a claimant 
in developing an appeal.  A March 2006 letter also explained 
what type of information and evidence was needed to 
establish a disability rating and effective date.  
Accordingly, no further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA treatment and examination.  Moreover, his 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims herein decided.  

Additionally, the Board recognizes that this case was 
previously remanded by the Board in November 2011, such that 
additional VA treatment records from the Tuscaloosa and 
Birmingham VA Medical Centers could be obtained.  Those 
records have been obtained and associated with the Veteran's 
Virtual VA efolder.  Therefore, the Board finds that its 
remand order has been substantially complied with, and it 
may proceed to adjudicate upon the merits of this case.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order).

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of 
chronic diseases/disabilities recognized by VA as being 
chronic and those chronic diseases/disabilities are listed 
in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 
1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) 
only applies to the listed chronic disabilities in 38 C.F.R. 
§ 3.309(a)).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety 
(90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis or 
sensorineural hearing loss become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2013).

Bilateral Hearing Loss 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2013).  

Additionally, the threshold for normal hearing is from 0 to 
20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  38 C.F.R § 3.385 does not preclude service 
connection for a current hearing loss disability where 
hearing was within normal limits on audiometric testing at 
separation from service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Rather, when audiometric test results 
at a veteran's separation from service do not meet the 
requirements of 38 C.F.R. § 3.385, a veteran may 
nevertheless establish service connection for current 
hearing disability by submitting medical evidence that the 
current disability is causally related to service.  Hensley, 
supra.

On appeal, the Veteran has averred that he should be service 
connected for bilateral hearing loss.  He has not made any 
other specific allegations with respect to his bilateral 
hearing loss.

Turning to the evidence of record, the Veteran's service 
treatment records reveal the following audiometric data on 
enlistment into service in October 1998:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
0
LEFT
5
5
10
10
10

In the report of medical history at that time, the Veteran 
did not report any hearing loss or other ear problems.  The 
Veteran was additionally audiometrically tested in December 
1998, February 1999, and July 2001; all of those results are 
substantially similar to the October 1998 audiometric 
examination, though there are some differences in decibel 
loss shown.  On separation from service in February 2005, 
the Veteran's audiometric data demonstrated the following 
results:  






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
10
LEFT
10
10
10
20
15

Again, the Veteran did not report any hearing loss or other 
ear problems on his report of medical history obtained at 
that time.  The intercurrent treatment records do not 
demonstrate any complaints of, treatment for, or diagnosis 
of any hearing loss or other ear problems.

The Board has additionally reviewed the Veteran's VA 
treatment records through March 2011, which are of record 
and associated with the Veteran's Virtual VA efolder.  Those 
records do not demonstrate any treatment for, complaints of, 
or diagnosis of any hearing loss or other ear problems; 
those records also do not contain any audiometric data.

Following discharge from service, the Veteran underwent a VA 
audiologic examination in June 2006.  The Veteran reported 
during that examination that he was a heavy equipment 
operator in the military and that he did not always have 
hearing protection.  He reported that his hearing was better 
some days than others, but that it began giving him problems 
approximate 5 years prior to the examination, when he was 
three years into his military service.  He felt that his 
hearing loss was due to operating heavy equipment without 
hearing protection.  His current occupation involved 
operation of heavy equipment with hearing protection.  The 
following audiometric data was obtained on examination at 
that time:



500 
Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Speech 
Discriminat
ion
RIGHT
10
10
15
10
5
100%
LEFT
15
15
15
20
15
96%

The examiner noted that the Veteran's examination indicated 
"normal middle ear function at the time of the test . . . 
[i]nner test reliability was considered good. . . . Test 
results indicate hearing within normal limits bilaterally.  
No medical follow-up is indicated at this time."

Based on the foregoing evidence, the Board must deny the 
Veteran's claim of service connection for bilateral hearing 
loss.  The Board has specifically reviewed all of the 
audiometric data both during and after military service.  
Based on this review, the Board finds that none of the 
audiometric data of record demonstrates a hearing loss 
disability for VA compensation purposes.  See 38 C.F.R. § 
3.385.

While Veteran has stated that he feels he has defective 
hearing, he is not competent to diagnose hearing loss as a 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007) (noting general competence to testify as 
to symptoms but not to provide medical diagnosis); see also 
Jones v. West, 12 Vet. App. 383, 385 (1999) (where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue).  Even audiologists who are trained in the 
diagnoses and treatment of hearing impairment rely on 
audiometric test results to determine if defective hearing 
is pathologic.  

The Board additionally notes that subjective reports of 
hearing loss in this case cannot be a substitute for a 
hearing loss disability, which has a specific definition in 
the VA regulations.  The Veteran's claimed hearing loss does 
not meet those specific requirements to amount to a 
disability at this time.

As the Veteran does not have a current disability under the 
relevant VA regulations, the Board finds it unnecessary to 
address any further aspect of the Veteran's service 
connection claim at this time, including the other elements 
necessary for service connection.  

In short, the Veteran does not have a current hearing loss 
disability as defined by VA regulations.  Accordingly, the 
Board must deny service connection for bilateral hearing 
loss at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.385; 
Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability).  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Left Knee Disorder 

The Veteran has averred on appeal that he should be service 
connected for left knee disability as a result of an October 
2002 dirt bike injury.  He has stated that he has had 
chronic pain in his left knee since that time.

A review of the Veteran's service treatment records 
documents that he injured his left knee in a dirt bike 
accident when it struck a dirt wall in October 2002.  He was 
treated at a private hospital at that time for an acute left 
knee contusion and abrasions.  He followed up with service 
medical personnel a few days later, at which time he was 
diagnosed with a "left knee contusion/MCL strain"; x-rays at 
that time showed no abnormal findings.  In November 2002, a 
Magnetic Resonating Imaging (MRI) scan of his left knee 
showed preliminary findings of large "bone bruises vs. 
subostial fracture of the lateral tibia and medial lateral 
femoral condyles"; increased signal in the ACL consistent 
with a "strain or partial tear"; an MCL "strain vs. partial 
tear"; and, "PHMM-increased signal but low probability of 
tear."  An email accompanying the MRI noted that the 
subostial part was hard to read and that the reader "was 
guessing" as to that part.  Apparently, the Veteran received 
physical therapy for his knee until January 2003.  In July 
2003, the Veteran reaggravated his left knee when he 
"twisted" it playing basketball; he was again diagnosed with 
a left knee strain the next day.  No further treatment 
records demonstrate any further treatment for his left knee.  

During his February 2005 separation examination, the 
Veteran's left knee was reportedly normal.  However, in the 
Veteran's report of medical history filled out at that 
examination, he reported having knee trouble.  The examiner 
noted the Veteran's motorcycle wreck in 2002 and partially 
torn ACL.  The Veteran reported knee pain whenever he was 
"stressed."  It was noted that he had physical therapy until 
2003 post-injury and that it does not impact his ability to 
run or perform physical training.  It was not considered 
disabling at that time, though the Veteran additionally 
reported that he had to wear a knee brace whenever he 
performed something physical.  

Post-service VA treatment records contained in his Virtual 
VA efolder demonstrate repeated reports of and diagnosis of 
chronic left knee pain; however, no further evidence of a 
more particular diagnosis is contained in those records.  

The Veteran underwent a VA general medical examination, 
which included his left knee, in June 2006.  During that 
examination, the Veteran reported he was in a dirt bike 
accident in February 2003 and that ever since that time his 
left knee has had swelling in it.  He noted that an MRI 
taken at that time revealed a partially torn ACL, MCL and 
meniscus.  He reported that he underwent physical therapy, 
which helped reduce his swelling and pain, but that he has 
worn a Neoprene brace on his left knee most of the time, 
particularly when he goes to work, since that accident.  X-
rays of the Veteran's left knee showed no significant bony 
abnormalities at that time.  The Veteran was diagnosed with 
"left knee arthralgia" at that time by the examiner.  The 
examiner further stated that 

The Veteran's examination is suggestive of anterior cruciate 
ligament [ACL], medial collateral ligament [MCL], and medial 
meniscus injury.  MRI's are not done at the time of this 
examination.  The major functional impairment is secondary 
to pain.  He has fallen ten times in the last two years, 
because his left knee could not support him unexpectedly.  
Outside of this impairment due to pain-there is no 
additional impairment due to fatigue, weakness, or lack of 
endurance following repetitive use.  The pain and partial 
injuries to the ACL, MCL and medial meniscus, can cause some 
lack of coordination during flare-ups.

Based on the foregoing evidence, the Board finds that 
residuals of a left knee strain are warranted.  

The Board does find that a current disability exists on the 
basis of the Veteran's June 2006 VA general medical 
examination and his previous diagnosis in service of a left 
knee strain.  The Veteran's service treatment records fully 
document that he had an MCL strain in October and November 
2002 following his dirt bike accident in service; later he 
was diagnosed with a left knee strain.  The Board notes that 
such are current disabilities in this case, particularly in 
light of the June 2006 examiner's statements that the 
Veteran's examination at that time was "suggestive of 
anterior cruciate ligament [ACL], medial collateral ligament 
[MCL], and medial meniscus injury."  Moreover, the Veteran's 
"left knee arthralgia" (i.e., his left knee pain) is later 
associated by the examiner to his "partial tears" injury.  
Thus, the June 2006 examiner additionally provides a nexus 
to the Veteran's dirt bike injury in service as well.

In short, the Veteran's June 2006 VA examination 
demonstrates that he has symptomatology at that time 
consistent with residuals of a left knee strain, which is 
well-documented in service.  That VA examiner additionally 
links the Veteran's left knee symptomatology demonstrated on 
that examination to the partial tears and left knee strain 
shown in the Veteran's service treatment records.  
Accordingly, all three elements of service connection have 
been met in this case, and therefore, service connection for 
residuals of a left knee strain is warranted in this case.  
See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that 
conclusion, the Board has appropriately applied the benefit 
of the doubt doctrine in this case.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990).

Left Shoulder Disorder 

On his October 1998 enlistment examination it was noted that 
the Veteran had fractured his left clavicle prior to 
entrance into military service.  The Veteran's left shoulder 
was noted as normal at that time.  In December 1998, service 
treatment records demonstrate that the Veteran's left 
clavicle fracture occurred approximately 2 years prior to 
entrance into service-in 1996-and that in December 1998, the 
Veteran suffered a sprained left shoulder which was treated 
at that time with a sling.  In a December 1998 treatment 
record, the Veteran's left shoulder sprain is noted as being 
resolved and was not considered disabling.  No further 
treatment for a left shoulder disorder was sought during 
military service; the Veteran's left shoulder was noted as 
normal on discharge from service in his February 2005 
separation examination.

The Board has also reviewed the Veteran's VA treatment 
records from post-discharge; there is no record of treatment 
for any left shoulder problems.  

In a VA general medical examination in June 2006, the 
Veteran was diagnosed with "left shoulder arthralgia."  The 
examiner noted that the Veteran had a pre-existing broken 
clavicle he suffered in a motor vehicle accident at the age 
of 15 or 16.  It was noted that there was no decreased 
motion, no impairment due to weakness, fatigue, or lack of 
endurance following repetitive use, though there was "ache 
with use."

The Veteran's notice of disagreement indicates that he feels 
that he should be service connected for his left shoulder 
disorder, and in his November 2007 substantive appeal, VA 
Form 9, he concedes that "[s]ome conditions did happen prior 
to service but was aggravated by service and service medical 
records shows treatment while in service.  [He felt] that 
aggravation did happen while in service and medical 
treatment has been submitted."

The Board finds that service connection for a left shoulder 
disorder must be denied.  Initially, the Board notes that 
the Veteran does not have a current left shoulder disorder 
diagnosed.  As noted above, arthralgia is defined as "pain 
in a joint."  Dorland's Illustrated Medical Dictionary, 31st 
Ed., p. 152 (2007).  Thus, such a "diagnosis" cannot be 
service connected as such is not a disability for which 
service connection can be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), dismissed in part, 
vacated in part on other grounds sub. nom. Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection can be granted).  

The Veteran's left shoulder examination in June 2006 does 
not disclose any underlying disorder or disability of the 
left shoulder to which the Veteran's "ache" or 
pain/arthralgia can be attributed.  There is no decreased 
motion of the joint, nor does there appear to be any other 
injury or dysfunction of the left shoulder present either on 
that examination or in any of the VA treatment records in 
the record.  The Board is therefore forced to conclude at 
this time that the Veteran does not have a current left 
shoulder disability.

Additionally, the Board notes that the Veteran's left 
shoulder clavicle was broken prior to service, and such was 
noted on his enlistment examination.  Insofar as the 
Veteran's sprained left shoulder in service is claimed to 
demonstrate an "aggravation" of any left clavicle fracture 
residuals, the Board notes that such a sprain resolved 
during military service and did not result in any permanent 
increase in symptomatology.  The Board relies on the 
notation in the service treatment records that such resolved 
and that such was not considered disabling.  The Veteran's 
left shoulder was additionally normal on separation from 
military service, and he did not seek any treatment for a 
left shoulder disorder following the resolution of his left 
shoulder sprain in December 1998.  

Also, the Board notes the lack of any treatment for his left 
shoulder disorder in his VA treatment records.  Moreover, 
the June 2006 VA examination results confirm this finding of 
non-aggravation, as there was no diagnosed disability at 
that time.  The Veteran's only symptom noted was "ache with 
use," without any functional impairment at all, including no 
decreased motion or other impairment due to weakness, 
fatigue, or lack of endurance after repetitive use.  

While the Board acknowledges that the Veteran has averred 
that he has a left shoulder disability, and acknowledges 
that he is competent to state that he has symptomatology, 
the Veteran is not competent to diagnose any left shoulder 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007) (noting general competence to testify as 
to symptoms but not to provide medical diagnosis); see also 
Jones v. West, 12 Vet. App. 383, 385 (1999) (where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue).

Insofar as the Veteran is competent and credible to relate 
his symptomatology, the Board notes that such statements 
were made to the June 2006 VA examiner, who considered those 
statements in conjunction with examination of the Veteran.  
The results of that examination and consideration of the 
Veteran's statements of symptomatology did not result in a 
diagnosis of a current left shoulder disability for which 
service connection can be granted.  Accordingly, the Board 
finds that service connection for a left shoulder disorder 
must be denied at this time.  See 38 C.F.R. §§ 3.102, 3.303, 
3.306; Brammer v. Derwinski, 3 Vet. App. 223 (1995) 
(Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
had resulted in a disability).  In reaching the above 
conclusion, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a left knee strain is 
granted.

Service connection for a left shoulder disorder is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


